EXHIBIT 10.9

[CEO]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

(As Amended and Restated Effective February 8, 2006 and further amended
August 9, 2006)

STOCK OPTION AGREEMENT

A Stock Option (the “Option”) granted by Newell Rubbermaid Inc., a Delaware
corporation (the “Company”), to the employee named in the attached Option letter
(the “Optionee”), for common stock, par value $1.00 per share and related common
stock purchase rights (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions:

1.        Stock Option Grant.    Subject to the provisions set forth herein and
the terms and conditions of the Newell Rubbermaid Inc. 2003 Stock Plan, as
amended and restated effective February 8, 2006 and further amended August 9,
2006 (the “Plan”), a copy of which is attached hereto and the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, and on the schedule, set forth in the attached Option letter.
Any Incentive Stock Option is intended to be an incentive stock option within
the meaning of Section 422A of the Internal Revenue Code of 1986.

2.        Acceptance by Optionee.    The exercise of the Option is conditioned
upon its acceptance by the Optionee in the space provided therefor at the end of
the attached Option letter and the return of an executed copy of such Option
letter to the Secretary of the Company no later than 60 days after the Date of
Grant set forth therein or, if later, 30 days after the Optionee receives this
Agreement.

3.        Exercise of Option.    Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

4.        Exercise Upon Termination of Employment.

  (a)        Service on the Board Terminates.

  (i)        If the Optionee’s employment with the Company and all affiliates
terminates for any reason other than death, disability or retirement (as defined
below), and in connection



--------------------------------------------------------------------------------

therewith the Optionee’s service on the Board terminates, the Option shall
expire on the date of such termination of employment, and no portion shall be
exercisable after the date of such termination.

(ii)        In the event of the Optionee’s death, or if the Optionee’s
employment with the Company and all affiliates terminates due to disability and
in connection therewith his service on the Board terminates, the outstanding
portion of the Option shall become fully vested on such date and shall continue
to be exercisable until the earlier of the first anniversary of the date of the
Optionee’s termination of employment, or the date the Option expires by its
terms.

(iii)      If the Optionee’s employment with the Company and all affiliates
terminates due to retirement, and in connection therewith his service on the
Board terminates, the outstanding portion of the Option shall become fully
vested on such date if so provided in the table set forth below and the vested
portion of the Option shall continue to be exercisable until the earlier of the
date specified in the table or the date the Option expires by its terms.

 

Age or Points

 

Vesting

 

Exercise Date

Age 65 or 70

or more points

 

All unvested options vest

 

10 years following termination

of employment

65-69 points

 

All unvested options vest

 

5 years following termination

of employment

60-64 points

 

All unvested options expire

 

1 year following termination

of employment

(b)        Service on the Board Continues.

(i)        If the Optionee’s employment with the Company and all affiliates
terminates for any reason other than death, disability or retirement, and the
Optionee’s service on the Board continues thereafter, the outstanding portion of
the Option shall continue to vest and remain exercisable in accordance with the
Option letter. If the Optionee’s service on the Board subsequently terminates,
then (A) if the termination of service is due to death or disability, the
outstanding portion of the Option shall become fully vested on such date and
shall continue to be exercisable until the earlier of the first anniversary of
the date of the Optionee’s termination of service or the date the Option expires
by its terms, (B) if the termination of service is due to retirement, the
outstanding portion of the Option shall continue to vest and remain exercisable
in the same manner and to the same extent as if the Optionee had continued
service on the Board, and (C) if the termination of service is for any reason
other than death, disability or retirement, the outstanding portion of the
Option shall expire on the date of such termination of service, and no portion
shall be exercisable after the date of such termination of service.

(ii)      If the Optionee’s employment with the Company and all affiliates
terminates due to disability or retirement, and the Optionee’s service on the
Board continues thereafter, the outstanding portion of the Option shall become
fully vested on such date and remain exercisable in accordance with the Option
letter. If the Optionee’s service on the Board subsequently terminates, then
(A) if the termination of service is due to death or disability, the outstanding
portion of the Option shall continue to be exercisable until the earlier of the
first anniversary of the Optionee’s termination of service or the date the
Option expires by its terms; (B) if the termination of service is due to
retirement, the outstanding portion of the Option shall remain exercisable in
the same manner and to the extent as if the Optionee had continued service on
the Board; and (C) if the termination of service is for any reason other than
death, disability or retirement, the outstanding portion of the Option shall
expire on the later of the date of the

 

-2-



--------------------------------------------------------------------------------

Optionee’s termination of service or the first anniversary of the date of the
Optionee’s termination of employment, but in no event later than the date the
Option expires by its terms, and no portion of the Option shall be exercisable
after the date of such expiration.

(c)        Definitions.    For purposes of this Section 4:

(i)        “disability” means (as determined by the Committee in its sole
discretion) the inability of the Optionee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than 12 months;

(ii)        “retirement” means (A) while the Optionee is employed, the
Optionee’s termination of employment without cause on or after the date on which
the Optionee has completed five years of credited service and either (I) has
attained age 65 or (II) has attained age 55 and the sum of his age and credited
service (his “points”) equals or exceeds 60; or (B) while the Optionee is a
non-employee Director, retirement in accordance with the Company’s retirement
policy for Directors;

(iii)        “credited service” means the Optionee’s period of employment with
the Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Optionee was immediately
employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of 30 days;

(iv)        “cause” means the Optionee’s termination of employment due to
unsatisfactory performance or conduct detrimental to the Company or its
affiliates, as determined solely by the Company; and

(v)        “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination.

(d)        General.

(i)        Any Optionee whose employment terminates due to retirement as
described in this Section 4 must execute and deliver to the Company an
agreement, in a form prescribed by the Company, and in accordance with
procedures established by the Company, that he will not solicit employees,
customers or suppliers of the Company and its affiliates, or compete with the
Company and its affiliates, and that he releases all claims against the Company
and its affiliates. If the Optionee fails to execute such agreement, or if the
agreement is revoked by the Optionee, the Option shall expire on the date of the
Optionee’s retirement, and no portion shall be exercisable after the date of
such retirement.

(ii)        The foregoing provisions of this Section 4 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Optionee and the Company, and the
provisions in such employment security agreement or severance agreement
concerning exercise of an Option shall supercede any inconsistent or contrary
provisions of this Section 4.

(iii)        Full vesting of an Incentive Stock Option may result in all or part
of the Option being treated as a Non-Qualified Stock Option in accordance with
Section 6.4(a) of the Plan.

 

-3-



--------------------------------------------------------------------------------

5.        Option Not Transferable.    The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

6.        Surrender of or Changes to Agreement.    In the event the Option shall
be exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

7.        Administration.    The Option shall be exercised in accordance with
such administrative regulations as the Committee shall from time to time adopt.

8.        Governing Law.    This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

9.        Data Privacy Consent.    The Grantee hereby consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this document by the Company and its subsidiaries
for the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. The Grantee understands that the Company and its
subsidiaries hold certain personal information about the Grantee, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock or stock units awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Grantee’s favor for
the purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
the local human resources representative. The Grantee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares or other award acquired under the Plan. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. The Grantee understands that he
may, at any time, view Data, request additional information about the storage
and processing of the Data, require any necessary amendments to the Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the local human resources representative in writing. The Grantee understands
that refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Grantee understands that he may contact his
or her local human resources representative.

10.        Electronic Delivery.    The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by

 

-4-



--------------------------------------------------------------------------------

giving written notice to the Secretary of the Company, this consent shall be
effective for the duration of the Agreement. The Grantee also understands that
he or she shall have the right at any time to request that the Company deliver
written copies of any and all materials referred to above at no charge. The
Grantee hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

 

NEWELL RUBBERMAID INC.

 

-5-



--------------------------------------------------------------------------------

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

(As Amended and Restated Effective February 8, 2006

and further amended August 9, 2006)

STOCK OPTION AGREEMENT

A Stock Option (the “Option”) granted by Newell Rubbermaid Inc., a Delaware
corporation (the “Company”), to the employee named in the attached Option letter
(the “Optionee”), for common stock, par value $1.00 per share and related common
stock purchase rights (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions:

1.        Stock Option Grant.    Subject to the provisions set forth herein and
the terms and conditions of the Newell Rubbermaid Inc. 2003 Stock Plan, as
amended and restated effective February 8, 2006 and further amended August 9,
2006 (the “Plan”), a copy of which is attached hereto and the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, and on the schedule, set forth in the attached Option letter.
Any Incentive Stock Option is intended to be an incentive stock option within
the meaning of Section 422A of the Internal Revenue Code of 1986.

2.        Acceptance by Optionee.    The exercise of the Option is conditioned
upon its acceptance by the Optionee in the space provided therefor at the end of
the attached Option letter and the return of an executed copy of such Option
letter to the Secretary of the Company no later than 60 days after the Date of
Grant set forth therein or, if later, 30 days after the Optionee receives this
Agreement.

3.        Exercise of Option.    Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock



--------------------------------------------------------------------------------

otherwise issuable upon exercise of the Option with a fair market value equal to
the amount of tax to be withheld.

4.        Exercise Upon Termination of Employment.    If the Optionee’s
employment with the Company and all affiliates terminates for any reason other
than death, disability or retirement, the Option shall expire on the date of
such termination, and no portion shall be exercisable after the date of such
termination.

If the Optionee’s employment with the Company and all affiliates terminates due
to death or disability, the outstanding portion of the Option shall become fully
vested on such date and shall continue to be exercisable until the earlier of
the first anniversary of the date of the Optionee’s termination of employment,
or the date the Option expires by its terms. For this purpose “disability” means
(as determined by the Committee in its sole discretion) the inability of the
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or disability or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

If the Optionee’s employment with the Company and all affiliates terminates due
to retirement, the outstanding portion of the Option shall become fully vested
on such date if so provided in the table set forth below and the vested portion
of the Option shall continue to be exercisable until the earlier of the date
specified in the table or the date the Option expires by its terms. For this
purpose, “retirement” means the Optionee’s termination without cause on or after
the date on which the Optionee (i) has completed five years of credited service
and (ii) either (A) has attained age 65 or (B) has attained age 55 and the sum
of his age and credited service (his “points”) equals or exceeds 60.

 

Age or Points

  

Vesting

  

Exercise Date

Age 65 or 70

or more points

  

All unvested options vest

  

10 years following

termination of employment

65-69 points

  

All unvested options vest

  

5 years following

termination of employment

60-64 points

  

All unvested options expire

  

1 year following

termination of employment

The term “credited service” means the Optionee’s period of employment with the
Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Optionee was immediately
employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of 30 days. The term “cause” means the Optionee’s
termination of employment due to unsatisfactory performance or conduct
detrimental to the Company or its affiliates, as determined solely by the
Company. The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination.

Any Optionee whose employment terminates due to retirement as described in this
Section 4 must execute and deliver to the Company an agreement, in a form
prescribed by the Company, and in accordance with procedures established by the
Company, that he will not

 

-2-



--------------------------------------------------------------------------------

solicit employees, customers or suppliers of the Company and its affiliates, or
compete with the Company and its affiliates, and that he releases all claims
against the Company and its affiliates. If the Optionee fails to execute such
agreement, or if the agreement is revoked by the Optionee, the Option shall
expire on the date of the Optionee’s retirement, and no portion shall be
exercisable after the date of such retirement.

The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Optionee and the Company, and the provisions in such
employment security agreement or severance agreement concerning exercise of an
Option shall supercede any inconsistent or contrary provision of this Section 4.

Full vesting of an Incentive Stock Option may result in all or part of the
Option being treated as a Non-Qualified Stock Option in accordance with
Section 6.4 of the Plan.

5.        Option Not Transferable.    The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

6.        Surrender of or Changes to Agreement.    In the event the Option shall
be exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

7.        Administration.    The Option shall be exercised in accordance with
such administrative regulations as the Committee shall from time to time adopt.

8.        Governing Law.    This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

9.        Data Privacy Consent.    The Grantee hereby consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this document by the Company and its subsidiaries
for the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. The Grantee understands that the Company and its
subsidiaries hold certain personal information about the Grantee, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock or stock units awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Grantee’s favor for
the purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s

 

-3-



--------------------------------------------------------------------------------

country or elsewhere and that the recipient country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
shares or other award acquired under the Plan. The Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that he may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that he may contact his or her local human
resources representative.

10.        Electronic Delivery.    The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

NEWELL RUBBERMAID INC.

 

-4-